DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 48, 50-61, 69-77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Using the language in independent claim 75 to illustrate, the limitations of receiving an instructions to execute a task, receiving a user selection of a first constraint via a drop down menu and displaying a plurality of first constraint values to the user;  receiving a selection of the second constraint via a drop down menu and displays a second plurality of second constraint values to the user; displaying a speed-up button and receiving a user selection of the speed-up button; displaying a slow-down button and receiving a user selection of the slow-down button; displaying a stop button and receiving a user selection of the stop button; displaying a fast forward button and receiving a user selection of the fast forward button; displaying a box for receiving a list of items related to the task; display a plurality of first graphic images and second graphic images; display of a first status of performance of a task; displays a second status of a task; receiving a change instruction from the user through a first and second constraint drop down menu and display updated graphical representation of the plurality of first and second graphic images. 
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for automated trading that uses opportunistic strikes to comply with cash balancing or another constraint which is a fundamental economic practice. The mere nominal recitation of generic graphical user interface and a server do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements—a graphical user interface receiving an instruction to execute a task by a user, wherein the graphical user interface is configured to display drop down menus and buttons selected by the user (claim 75), and a server for receiving instructions to execute a task provided through a graphical user interface by a user, wherein the graphical user interface is configured to display, drop down menus wherein a user selects constraints on the drop down menu and user selectable buttons (claim 76).  The graphical user interface and server are recited at a high-level or generality (i.e., a generic GUI receiving instructions to execute a task, a user selecting a constraint from a drop down menu and the graphical user interface configured to display a user selectable drop down menu, a speedup button, a slow-down button, a stop button, a fast forward button, a box, a plurality of graphic images, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a graphical user interface for receiving data from a user and for displaying data, server for receiving data and for receiving an instruction to execute a task, amount to mere instructions to apply the exception using generic computer components-see MPEP 2106.05(f) . Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  
The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) of processing systems, one or more processors, and GUI fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

Response to Arguments
3.	Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.
On pages 12 of the Remarks, Applicants contend that the subject matter eligibility rejection under 35 USC 101 should be withdrawn because the Office Action does not meet the requirements to establish a prima facie case of subject matter eligibility.  Applicants further argue that the Office Action does not provide necessary analysis of the actual claim language and at most includes unsubstantiated statements.  The arguments are not convincing.  
The Patent Office has issued guidance about this framework. See most recent Guidance, i.e., 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e., a graphical user interface receiving an instruction to execute a task by a user, wherein the graphical user interface is configured to display drop down menus and buttons selected by the user (claim 75), and a server for receiving instructions to execute a task provided through a graphical user interface by a user, wherein the graphical user interface is configured to display, drop down menus wherein a user selects constraints on the drop down menu and user selectable buttons (claim 76), recites abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 75—i.e., “receiving instructions to execute a task, “displaying menus,” displaying buttons, “receiving user selections of drop down menu items and buttons appearing on a GUI,”  “displaying status of tasks,” “displaying a graphical representation.” The claims describe the concept of automated trading and more particularly to automating trading that uses opportunistic strikes to comply with cash balancing or another constraint. –see also description in Spec. [0002]. 

Applicant argues that the claims are directed to patent eligible subject matter and alleges that the Examiner has oversimplified claims and did not consider the claim as a whole.  The Examiner respectfully disagrees.  The office has established a prima facie case. Each claim was given the proper analysis under the test set forth by the Supreme Court and the most current USPTO guidance, a determination was made that the recited claim limitation(s) fail(s) to establish that the claims(s) is/are not directed to abstract idea and are directed to significantly more.  The office has identified the judicial exception, explained why it is consider an exception, therefore, the analysis under 2A is complete and sufficient based on the USPTO guidance.
The claims are directed towards the abstract idea of instructions and a series of steps for receiving instructions to execute a task, receiving user selections from drop down menus, and buttons appearing on a GUI, receiving data describing buy and sell orders and cash balancing constraints, identifying one or more block orders matching one or more quantities of buy/sell orders, selecting at least one block order, determining that execution of block order will not meet constraints, identifying subsequent order execution opportunities, executing at least one block order and transmitting a display of the execution of the orders which is a fundamental economic practice and certain methods of organizing human activity.  The claims are directed to a fundamental 
On page 13 of the Remarks, Applicants refer to the Enfish, McRO, and Bascom decisions—and argue that they are analogous to the instant application. The Examiner disagrees.  Each is readily distinguished. In Enfish, the claims were eligible at step one because they were directed to a self-referential table that improved a computer’s functionality by improving the way it stored and retrieved data in memory. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336–39 (Fed. Cir. 2016); see BASCOM, 827 F.3d at 1349 (“The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.”). In McRO, the claims were  eligible at step one because they used a “combined order of specific rules” to achieve “an improved technological result.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315–16 (Fed. Cir. 2016). And in Bascom, the claimed and described inventive concept was the “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.”  Id. at 1350.   This was not customary or generic, and the claims did not preempt all ways of filtering content on the Internet—instead, the patent claimed and explained how a particular arrangement of elements was a “technical improvement over prior art ways of filtering such content.”  Id.
 In each of these cases, the nature of the claims read in light of their specifications confirmed that they were directed to—were focused on—an actual technological improvement. The same cannot be said here.  	The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract 
The additional elements, a graphical user interface receiving an instruction to execute a task by a user, wherein the graphical user interface is configured to display drop down menus and buttons selected by the user, a server for receiving instructions to execute a task provided through a graphical user interface by a user, wherein the graphical user interface is configured to display, drop down menus wherein a user selects constraints on the drop down menu and user selectable buttons,  are recited at a high-level or generality (i.e., a generic GUI receiving instructions to execute a task, a user selecting a constraint from a drop down menu and the graphical user interface configured to display a user selectable drop down menu, a speedup button, a slow-down button, a stop button, a fast forward button, a box, a plurality of graphic images, and updated images; and a server for receiving data and for receiving an instruction to execute a task) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Furthermore,  the Specification does not provide any indication that the graphical user interface and server are anything other than generic computer components.  Mere instructions to .

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/Primary Examiner, Art Unit 3694